ORDER
Michael Simpson appeals his convictions for Murder in the Second Degree and Armed Criminal Action. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detañed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Riñe 30.25(b).